Examiner’s Amendment
The following is an Examiner’s Amendment	that is authorized by Dennis M. Carleton (40,938) on 09/08/2021 via email:  

Currently Withdrawn Claims 39-62 and 65-66 are, by Examiner’s Amendment:
Cancelled Claims 39-62 and 65-66.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with the detailed analysis provided in the Remarks dated 08/11/2021 and amended claims associated therewith, and concurrently finds the claims to be eligible under §103.   
Per the prior art, the prior art does not teach or fairly suggest all of the limitations of the claimed invention including inter alia retrieving, from a venue data store database, venue information for a plurality of venues, the venue information including at least a geographic location of each of the plurality of venues; creating an affinity score between venues in each of one or more pairs of venues in the plurality of venues, wherein the affinity score is a function of a spatial proximity between two venues in each pair; creating a graph representation of the plurality of venues, the graph representation having nodes representing venues and edges weighted based on the affinity score between two nodes connected by each edge; and identifying a neighborhood cluster of venues using a graph-based clustering algorithm having the plurality of venues, the affinity scores and the graph representation as inputs.  The closest prior art of record is Switzer in Office Action dated 07/29/2021wherein Switzer ¶0057 teaches a transaction profile that provides intelligence information on the behavior, pattern, preference, propensity, tendency, frequency, trend and budget of the user in making purchases.  However, Switzer alone or in combination with the prior art of record Schiff, Upstill and/or Crucs does not teach the above limitations.  Furthermore, Crucs ¶0033 teaches identifying traffic patterns within a domain at any given time or over a period of time.  However, this in combination with the prior art does not arrive at the present claimed limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   




/KURTIS GILLS/Primary Examiner, Art Unit 3623